                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                             UNITED STATES DISTRICT COURT                               March 19, 2020
                              SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                  VICTORIA DIVISION

DARRELL WAYNE HARDAWAY,                          §
(TDCJ-CID #02028688)                             §
                                                 §
           Petitioner,                           §
VS.                                              §   CIVIL ACTION NO. 6:19-CV-49
                                                 §
LORIE DAVIS,                                     §
                                                 §
           Respondent.                           §

                          MEMORANDUM OPINION AND ORDER

         Petitioner Darrell Wayne Hardaway, a state prisoner proceeding pro se, has filed a

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254, seeking relief from a conviction

for manufacture or delivery of a controlled substance that resulted in a sentence of 25 years’

imprisonment in the Texas Department of Criminal Justice-Correctional Institutions Division

(“TDCJ”). (Dkt. No. 1). Respondent has filed a motion for summary judgment, arguing that

Hardaway’s claims should be dismissed because they lack merit. (Dkt. No. 10). Hardaway has

not responded to the summary judgment motion, and his time to do so has expired. After

considering the pleadings and filings, the record, and the applicable law, the Court will grant

Respondent’s motion for summary judgment and dismiss this action for the reasons explained

below.

 I.      BACKGROUND

         On direct appeal, the Thirteenth Court of Appeals summarized the relevant facts as

follows:

         On August 9, 2014, at approximately 1:30 a.m., Jason Stover, a detective with the
         Victoria Police Department, was traveling eastbound on Houston Highway in a
         police unit when he observed a vehicle exiting the Six Flags Motel. According to
         Stover, the motel is considered a “high crime” location because of “illegal



1 / 21
         narcotic drug” activity and prostitution. When the vehicle drove onto the
         westbound lane of Houston Highway, Stover “turned around in the middle of the
         road just to see if [he] could get some probable cause to stop the vehicle.”

         As the vehicle traveled on Houston Highway, its driver, according to Stover,
         committed two traffic infractions—changing lanes without a signal and making a
         “wide turn” off of the highway and onto an adjoining street. Stover followed the
         vehicle off of the highway and into a residential neighborhood. Stover activated
         his police unit’s lights, and, as the pursuit proceeded, he later activated the siren.
         The vehicle did not immediately stop. It traveled at approximately forty to forty-
         five miles per hour through a residential neighborhood that, according to Stover,
         was not known for drug activity. After turning three corners, the vehicle collided
         with a parked pickup truck. The collision caused the vehicle’s airbags to deploy.
         Stover recalled that no other cars were parked along the street where the collision
         occurred and no pedestrians were in the vicinity.

         After the collision, Stover approached the vehicle and asked Hardaway to exit it.
         According to Stover, Hardaway did not appear intoxicated. When Stover asked
         Hardaway why “he was running,” he answered that “his foot got stuck on the
         brake pedal.” Soon thereafter, two police officers arrived. One of [the] officers
         spotted a baggie along the curb, approximately fifteen feet behind Hardaway’s
         vehicle. Forensic testing later determined that the baggie contained 7.86 grams of
         crack cocaine; no fingerprints were found on the baggie. The State asked Stover
         whether the amount of crack cocaine found was “somewhere from 25 to 70
         personal usage amounts,” to which he answered, “Yes.” Stover also testified that
         the crack cocaine found could be valued “anywhere from eight, [$]800 to
         $1,200.” He further testified that the passenger window on Hardaway’s vehicle
         was rolled down. Stover posited that Hardaway could have thrown the baggie out
         of the passenger’s side window before the collision. According to Stover, there
         are only two causes of an accident during a police pursuit: (1) speed or (2)
         “somebody’s dividing their attention, i.e., discarding evidence from the vehicle,
         they tend to wreck it.” On cross-examination by Hardaway, Stover denied seeing
         Hardaway discard the baggie and he acknowledged that no narcotics were found
         on Hardaway when he was searched.

Hardaway v. State, No. 13-15-00507-CR, 2017 WL 3431827, at *1 (Tex. App.—Corpus Christi-

Edinburg, Aug. 10, 2017, pet. ref’d).

         A grand jury in the 24th District Court in Victoria County, Texas, returned an indictment

against Hardaway in Cause No. 14-10-28274-A, charging him with manufacture or delivery of a

controlled substance in an amount of four grams or more but less than two hundred grams (Count

One), and evading arrest with a vehicle (Count Two). (Dkt. No. 11-32, at 6–7, 12–13). Prior to



2 / 21
trial, Hardaway’s counsel, Joyce Leita, filed a motion to suppress, requesting, inter alia, that all

tangible evidence seized by law enforcement in connection with Hardaway’s arrest be

suppressed. (See Dkt. No. 11-32, at 23–24). After a hearing was held on the motion in which

Officer Stover testified, (see Dkt. No. 11-40), the trial court judge issued a five-page written

order denying Hardaway’s motion to suppress, (see Dkt. No. 11-32, at 27–31). The case then

proceeded to a bench trial and the state district court judge found Hardaway guilty as to both

counts. See Hardaway, 2017 WL 3431827, at *1; (Dkt. No. 11-32, at 40–42, 44–46; Dkt. No.

11-35; Dkt. No. 11-36). The trial court found that at the time Hardaway committed the two

counts, he had previously been convicted of a felony. See Hardaway, 2017 WL 3431827, at 2;

(Dkt. No. 11-32, at 40–42, 44–46). Because of his prior record, an enhancement was applied to

Hardaway’s sentence. See Hardaway, 2017 WL 3431827, at 2; (Dkt. No. 11-32, at 40–42, 44–

46). The trial court sentenced Hardaway to 25 years’ imprisonment for Count One and to 15

years’ imprisonment for Count Two, to run concurrently. See Hardaway, 2017 WL 3431827, at

*2; (Dkt. No. 11-32, at 40–42, 44–46). Hardaway then filed a direct appeal, challenging only the

conviction for manufacture or delivery of a controlled substance (Count One). See Hardaway,

2017 WL 3431827, at *2. On August 10, 2017, the Thirteenth Court of Appeals affirmed the

judgment of the trial court, and on February 28, 2018, the Texas Court of Criminal Appeals

refused Hardaway’s petition for discretionary review. See id. at *1; (Dkt. No. 11-15; Dkt. No.

11-16; Dkt. No. 11-9, at 1).

         Hardaway executed a state application for writ of habeas corpus on March 14, 2019. (See

Dkt. No. 11-44, at 20, 23). In his state application, Hardaway challenged his conviction on the

following grounds: (1) the evidence was legally insufficient to establish “possession”; (2) his

trial counsel provided ineffective assistance at the suppression hearing when she “failed to




3 / 21
emphasize” that a chain of custody for the cocaine was not properly established; and (3) the trial

court erred when it overruled his motion to suppress and when it found him guilty of Count One.

(Id. at 5–23). On April 8, 2019, the state district court judge issued an order on Hardaway’s state

habeas application, finding that there were “no disputed or controverted facts that need to be

determined.” (Dkt. No. 11-44, at 50). The state district court judge ordered the application to be

forwarded to the Court of Criminal Appeals. (Id.). On May 8, 2019, the Texas Court of

Criminal Appeals denied the application “without written order.” (Dkt. No. 11-42).

         On June 7, 2019, Hardaway filed the pending federal petition for writ of habeas corpus.

(See Dkt. No. 1, at 10). Similar to his state court proceedings, Hardaway claims that his

constitutional rights were violated in three ways. First, he argues that the evidence at trial was

legally insufficient to establish the “possession” element of the crime. (Dkt. No. 1, at 6; Dkt. No.

2, at 9–14). Second, he claims that his trial counsel provided ineffective assistance at the

suppression hearing when she failed to argue that a chain of custody for the cocaine had not been

established. (Dkt. No. 1, at 6; Dkt. No. 2, at 15–20). Third, he contends that the trial court erred

in overruling his motion to suppress. (Dkt. No. 1, at 7; Dkt. No. 2, at 6, at 21–25).

         Respondent has filed a motion for summary judgment, arguing that Hardaway’s claims

should be dismissed because they are meritless. (Dkt. No. 10). Hardaway did not respond to

Respondent’s motion for summary judgment.

II.      THE APPLICABLE LEGAL STANDARDS

         A.     The Antiterrorism and Effective Death Penalty Act

         This federal petition for habeas corpus is governed by the applicable provisions of the

Antiterrorism and Effective Death Penalty Act (“AEDPA”). See Woodford v. Garceau, 538 U.S.

202, 205–08 (2003); Lindh v. Murphy, 521 U.S. 320, 335–36 (1997). Under the AEDPA, federal




4 / 21
habeas relief based upon claims that were adjudicated on the merits by the state courts cannot be

granted unless the state court’s decision (1) “was contrary to, or involved an unreasonable

application of, clearly established Federal law, as determined by the Supreme Court of the

United States” or (2) “was based on an unreasonable determination of the facts in light of the

evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d); Early v. Packer, 537

U.S. 3, 7–8 (2002) (quoting 28 U.S.C. § 2254(d)); Cobb v. Thaler, 682 F.3d 364, 372–73 (5th

Cir. 2012) (same). “A state court’s decision is deemed contrary to clearly established federal law

if it reaches a legal conclusion in direct conflict with a prior decision of the Supreme Court or if

it reaches a different conclusion than the Supreme Court based on materially indistinguishable

facts.” Gray v. Epps, 616 F.3d 436, 439 (5th Cir. 2010) (citing Williams v. Taylor, 529 U.S. 362,

404–08 (2002)). To constitute an “unreasonable application of” clearly established federal law, a

state court’s holding “must be objectively unreasonable, not merely wrong; even clear error will

not suffice.” Woods v. Donald, 575 U.S. 312, 316 (2015) (quoting White v. Woodall, 572 U.S.

415, 419 (2014)). “To satisfy this high bar, a habeas petitioner is required to ‘show that the state

court’s ruling on the claim being presented in federal court was so lacking in justification that

there was an error well understood and comprehended in existing law beyond any possibility for

fairminded disagreement.’” Woods, 575 U.S. at 316 (quoting Harrington v. Richter, 562 U.S.

86, 103 (2011)).

         Where a claim concerns a question of fact, the AEDPA precludes federal habeas relief

unless the state court’s adjudication of the merits was based on an “unreasonable determination

of the facts in light of the evidence presented in the state court proceeding.” 28 U.S.C. §

2254(d)(2); see also Martinez v. Caldwell, 644 F.3d 238, 241–42 (5th Cir. 2011). A state court’s

factual determinations are “presumed to be correct” unless the petitioner rebuts those findings




5 / 21
with “clear and convincing evidence.” 28 U.S.C. § 2254(e)(1). This presumption of correctness

extends not only to express factual findings, but also to implicit or “unarticulated findings which

are necessary to the state court’s conclusion of mixed law and fact.’” Murphy v. Davis, 901 F.3d

578, 597 (5th Cir. 2018) (quoting Valdez v. Cockrell, 274 F.3d 941, 948 n.11 (5th Cir. 2001)). A

federal habeas court “may not characterize these state-court factual determinations as

unreasonable ‘merely because [it] would have reached a different conclusion in the first

instance.’” Brumfield v. Cain, 135 S. Ct. 2269, 2277 (2015) (quoting Wood v. Allen, 558 U.S.

290, 301 (2010)). “Instead, § 2254(d)(2) requires that [a federal court] accord the state trial court

substantial deference.” Brumfield, 135 S. Ct. at 2277. This Court may only consider the factual

record that was before the state court in determining the reasonableness of that court’s findings

and conclusions. Cullen v. Pinholster, 563 U.S. 170, 180–81 (2011).

         Generally, federal courts presume that “[w]here there has been one reasoned state

judgment rejecting a federal claim, later unexplained orders upholding that judgment or rejecting

that same claim rest upon the same ground.” Ylst v. Nunnemaker, 501 U.S. 797, 803 (1991); see

also Jackson v. Johnson, 194 F.3d 641, 651 (5th Cir. 1999) (“When faced with a silent or

ambiguous state habeas decision, the federal court should ‘look through’ to the last clear state

decision on the matter.”). When, however, “a state court’s decision is unaccompanied by an

explanation,” and the lower courts did not issue a reasoned opinion, “the habeas petitioner’s

burden still must be met by showing there was no reasonable basis for the state court to deny

relief.” Harrington, 562 U.S. at 98; see also Salts v. Epps, 676 F.3d 468, 480 n.46 (5th Cir.

2012) (“[W]here a state court summarily denies a petitioner’s motion, and provides no statement

of its reasons, ‘the habeas petitioner’s burden still must be met by showing there was no

reasonable basis for the state court to deny relief.’”) (quoting Harrington, 562 U.S. at 98).




6 / 21
         B.     Summary Judgment Standard in Habeas Corpus Proceedings

         “As a general principle, Rule 56 of the Federal Rules of Civil Procedure, relating to

summary judgment, applies with equal force in the context of habeas corpus cases.” Clark v.

Johnson, 202 F.3d 760, 764 (5th Cir. 2000) (citing Rule 11 of the Rules Governing § 2254 Cases

and Fed. R. Civ. P. 81(a)(2)). In ordinary civil cases a district judge considering a motion for

summary judgment is required to construe the facts in the case in the light most favorable to the

nonmoving party. See Tolan v. Cotton, 572 U.S. 650, 657 (2014). The AEDPA, however,

modifies summary judgment principles in the habeas context, and Rule 56 “applies only to the

extent that it does not conflict with the habeas rules.” Smith v. Cockrell, 311 F.3d 661, 668 (5th

Cir. 2002), overruled on other grounds by Tennard v. Dretke, 542 U.S. 274 (2004). “Therefore,

§ 2254(e)(1)—which mandates that findings of fact made by a state court are ‘presumed to be

correct’—overrides the ordinary rule that, in a summary judgment proceeding, all disputed facts

must be construed in the light most favorable to the nonmoving party.” Smith, 311 F.3d at 668.

         C.     Pro Se Litigants

         Hardaway is proceeding pro se. This Court is required to construe pro se petitions

liberally. See Hernandez v. Thaler, 630 F.3d 420, 426 (5th Cir. 2011) (“The filings of a federal

habeas petitioner who is proceeding pro se are entitled to the benefit of liberal construction.”)

(citations omitted); Melancon v. Kaylo, 259 F.3d 401, 407 (5th Cir. 2001) (“[Petitioner]’s pro se

application for habeas relief is entitled to liberal construction.”) (citations omitted). Pleadings by

pro se litigants are held “to less stringent standards than formal pleadings drafted by lawyers[.]”

Haines v. Kerner, 404 U.S. 519, 520 (1972).




7 / 21
III.     ANALYSIS

         A.     Sufficiency of the Evidence (Claim One)

         Hardaway claims that the evidence in his case was legally insufficient to support his

conviction for manufacture or delivery of a controlled substance in an amount of four grams or

more but less than two hundred grams. (Dkt. No. 2, at 9–14). In particular, he argues that the

possession element of the crime was not proven because he was not sufficiently “linked” to the

cocaine. (Id.). Respondent contends that this claim is without merit. (Dkt. No. 10, at 7–13).

         On federal habeas corpus review, the evidentiary sufficiency of a state court conviction is

governed by the legal standard found in Jackson v. Virginia, 443 U.S. 307 (1979). This standard

requires only that a reviewing court determine “whether, after viewing the evidence in the light

most favorable to the prosecution, any rational trier of fact could have found the essential

elements of the crime beyond a reasonable doubt.” Jackson, 443 U.S. at 319 (emphasis in

original) (citing Johnson v. Louisiana, 406 U.S. 356, 362 (1972)). In conducting that review, a

federal court may not substitute its view of the evidence for that of the fact-finder, but must

consider all of the evidence in the light most favorable to the prosecution. See Weeks v. Scott, 55

F.3d 1059, 1062 (5th Cir. 1995) (per curiam).

         Hardaway was convicted of manufacture or delivery of a controlled substance in an

amount of four grams or more but less than two hundred grams, in violation of Texas Health and

Safety Code § 481.112(a) and (d).           A person commits this offense if he “knowingly

manufactures, delivers, or possesses with intent to deliver a controlled substance listed in Penalty

Group 1.” Tex. Health & Safety Code § 481.112(a).

         On direct review, the Texas Thirteenth Court of Appeals addressed Hardaway’s

sufficiency of the evidence claim under the Jackson standard and concluded that there was




8 / 21
sufficient evidence to the establish the requisite possession and to support a conviction for

manufacture or delivery of a controlled substance. The court, relying on the evidence discussed

in Section I, supra, set forth the following analysis:

         A. Standard of Review Regarding Legal Sufficiency

                 In Hardaway’s first issue, he contends that the evidence is legally
         insufficient to support the “possession” element of the offense of manufacture or
         delivery of a controlled substance.

                 When reviewing the sufficiency of the evidence, we view all of the
         evidence in the light most favorable to the verdict (or trial-court finding when the
         case is tried to the bench) and determine, based on that evidence and any
         reasonable inferences therefrom, whether a rational factfinder could have found
         the elements of the offense beyond a reasonable doubt. See Gear v. State, 340
         S.W.3d 743, 746 (Tex. Crim. App. 2011) (citing Jackson v. Virginia, 443 U.S.
         307, 318–19 (1979)). In making this review, we consider all evidence in the
         record, whether it was admissible or inadmissible. Winfrey v. State, 393 S.W.3d
         763, 767 (Tex. Crim. App. 2013). We also consider both direct and
         circumstantial evidence, as well as any reasonable inferences that may be drawn
         from the evidence. See Clayton v. State, 235 S.W.3d 772, 778 (Tex. Crim. App.
         2007).

                 Although we consider everything presented at trial, we do no reevaluate
         the weight and credibility of the evidence or substitute our judgment for that of
         the factfinder. See Williams v. State, 235 S.W.3d 742, 750 (Tex. Crim. App.
         2007). Because the jury (or trial court in this case) is the sole judge of the
         credibility of witnesses and of the weight given to their testimony, any conflicts or
         inconsistencies in the evidence are resolved in favor of the verdict (or trial-court
         finding as in this case). See Wesbrook v. State, 29 S.W.3d 103, 111 (Tex. Crim.
         App. 2000).

         B. Applicable Law Regarding Legal Sufficiency Challenge

                 To prove appellant committed this offense, the State was required to show
         beyond a reasonable doubt that Hardaway knowingly possessed with intent to
         deliver crack cocaine in the amount of four grams or more but less than 200
         grams. See Tex. Health & Safety Code Ann. § 481.112(a), (d). The State was
         required to establish that Hardaway exercised control, management, or care over
         the controlled substance and knew it was contraband. Poindexter v. State, 153
         S.W.3d 402, 405 (Tex. Crim. App. 2005). Hardaway’s connection to the crack
         cocaine must be more than fortuitous. Evans v. State, 202 S.W.3d 158, 161–62
         (Tex. Crim. App. 2006). Mere presence in the same place as the controlled
         substance is insufficient to justify a finding of possession. Id. at 162.



9 / 21
                 Under Texas law, presence or proximity, when combined with other
          evidence, either direct or circumstantial, may establish possession. Id. When a
          defendant does not have exclusive possession of the place where the contraband
          was found, such as in this case, we must examine the record to determine if there
          are any additional, independent facts that “affirmatively link” Hardaway to the
          crack cocaine. See Poindexter, 153 S.W.3d at 406. The requirement of
          “affirmative links” is aimed at protecting innocent bystanders from conviction
          based solely on their proximity to someone else’s contraband. Id.

                  The following nonexclusive list of factors has been recognized as tending
          to establish affirmative links: (1) the defendant’s presence when a search is
          conducted; (2) whether the contraband was in plain view; (3) the defendant’s
          proximity to and the accessibility of the contraband; (4) whether the defendant
          was under the influence of narcotics when arrested; (5) whether the defendant
          possessed other contraband when arrested; (6) whether the defendant made
          incriminating statements when arrested; (7) whether the defendant attempted to
          flee; (8) whether the defendant made furtive gestures; (9) whether there was an
          odor of contraband; (10) whether other contraband or drug paraphernalia were
          present; (11) whether the defendant owned or had the right to possess the place
          where the drugs were found; (12) whether the place where the drugs were found
          was enclosed; (13) whether the defendant was found with a large amount of cash;
          and (14) whether the conduct of the defendant indicated a consciousness of guilt.
          See Evans, 202 S.W.3d at 162 n.12; Black v. State, 411 S.W.3d 25, 29 (Tex.
          App.—Houston [14th Dist.] 2013, no pet.). It is “not the number of links that is
          dispositive, but rather the logical force of all of the evidence, direct and
          circumstantial.” Evans, 202 S.W.3d at 162.

          C. Analysis of Legal Sufficiency Challenge

                 Hardaway’s legal sufficiency challenge contends that twelve of the
          “affirmative links” factors articulated in Evans are not present in this case and that
          the only two—the third factor, Hardaway’s proximity, and the seventh factor,
          Hardaway’s flight—are insufficient to satisfy a legal sufficiency review.

                  But, we are prohibited from taking a “divide and conquer approach” in
          analyzing the legal sufficiency of evidence in criminal cases. See generally,
          Smith v. State, 332 S.W.3d 425, 442 (Tex. Crim. App. 2011) (holding that a
          “divide and conquer approach” is “incorrect” in assessing the legal sufficiency of
          evidence and requiring reviewing courts to consider the combined force of all of
          the non-accomplice evidence that tends to connect the accused to the offense).
          With this rule in mind, we must reject Hardaway’s legal sufficiency challenge and
          hold that the cumulative weight of the evidence, along with all reasonable
          inferences that the trial court could draw, sufficiently establishes affirmative links
          that support the trial court’s finding of guilt.




10 / 21
                  The third “affirmative links” factor, Hardaway’s proximity to and the
          accessibility of the contraband, weighs against Hardaway’s legal sufficiency
          challenge. As part of the terms “proximity” and “accessibility,” we credit the fact
          that Hardaway was seen leaving a location that, according to Stover, was known
          as a “high crime” location because of “illegal narcotic drug” activity and
          prostitution. A reasonable factfinder could infer that someone at such a location
          may have been able to purchase contraband such as crack cocaine.

                  The twelfth “affirmative links” factor, whether the place where the drugs
          were found was enclosed, when read broadly, tends to weigh against Hardaway’s
          legal sufficiency challenge. True, the crack cocaine was not found in an enclosed
          space and was instead on a public street. But, that street was in a residential
          neighborhood that, according to Stover, was not known for drug activity. A
          reasonable factfinder could infer that it would be highly unlikely for eight
          hundred to twelve hundred dollars’ worth of crack cocaine to be coincidentally
          misplaced on a curb, where no pedestrians were present, fifteen feet from where
          Hardaway’s vehicle, with its passenger windows rolled down, collided with a
          parked pickup truck.

                  The seventh factor, Hardaway’s flight, as he acknowledges, weighs
          against his legal sufficiency challenge. Additionally, in connection with this
          factor, we note the manner in which Hardaway’s flight ended. Stover suggested
          that Hardaway collided with a parked pickup truck because he was distracted—
          presumably by throwing the baggie out of the rolled down passenger-side
          window.     A reasonable factfinder could have believed Stover’s theory,
          unsubstantiated as it was, for why Hardaway collided with a parked pickup truck.

                  Giving “cumulative force” to evidence before the trial court and lending
          any reasonable inference in support of its finding that Hardaway “possessed” the
          crack cocaine found at the accident scene, we hold that the evidence is legally
          sufficient.

Hardaway, 2017 WL 3431827, at *2–4 (footnote omitted).

          Where, as here, a state appellate court has reviewed the sufficiency of the evidence, that

court’s opinion is entitled to “great weight.” Parker v. Procunier, 763 F.2d 665, 666 (5th Cir.

1985) (per curiam) (citing Jackson, 443 U.S. at 310 n.15); see also Callins v. Collins, 998 F.2d

269, 276 (5th Cir. 1993) (“Where a state appellate court has conducted a thoughtful review of the

evidence . . . its determination is entitled to great deference.”) (citation omitted). As indicated

above, the AEDPA presumes the correctness of state court findings of fact and places a “clear




11 / 21
and convincing” burden on the petitioner who attempts to rebut that presumption. 28 U.S.C. §

2254(e)(1); see also Sumner v. Mata, 449 U.S. 539, 545–46 (1981) (holding that findings by a

state appellate court are entitled to the same deference owed to findings by trial courts).

Hardaway has not attempted to rebut any of the state courts’ fact findings and, therefore, the state

courts’ findings are presumed correct for purposes of federal habeas corpus review.

          Based on its own review of the record, this Court concludes that a rational trier of fact

could have found the essential elements of the offense charged beyond a reasonable doubt.

Hardaway’s departure from a location known for high crime, his subsequent flight from the

police, Officer Stover’s testimony that, in his experience, a defendant trying to discard evidence

from a vehicle is one of two scenarios that cause an accident in a police pursuit, and that the

cocaine was found “15 feet or so” from where Hardaway crashed his vehicle in a residential

neighborhood not known for drug activity, was sufficient for a rational fact-finder to find

Hardaway guilty beyond a reasonable doubt. (See Dkt. No. 11-35, at 11–46, 71–92). Hardaway

fails to show that the state court’s decision to reject his claim was contrary to, or involved an

unreasonable application of Jackson, or was otherwise based on an incorrect determination of the

facts. Because Hardaway does not demonstrate that relief is warranted under the governing

federal habeas corpus standard of review, Respondent is entitled to summary judgment on this

claim.

          B.     Ineffective Assistance of Counsel (Claim Two)

          In his second claim for relief, Hardaway argues that his trial counsel, Joyce Leita,

provided ineffective assistance at the suppression hearing when she failed to argue that a chain of

custody for the cocaine had not been established because the exact identity of the officer who

first spotted the cocaine was not determined. (See Dkt. No. 2, at 15–20). Hardaway claims that




12 / 21
if Ms. Leita had “familiarized herself with the circumstances surrounding the instant case,” she

would have realized that “because no officer at the scene . . . admitted to actually having found

the ‘discarded’ cocaine, she had a very sound basis for having the admittance of the ‘found’

contraband suppressed.” (Id. at 17). In support of this argument, Hardaway cites to Article

38.42 of the Texas Code of Criminal Procedure as requiring that a chain of custody for seized

contraband “demonstrate where the chain originates and by whom,” and that “[a]bsent such an

identification, no real chain of custody is established because nobody can truly say where the

chain originated.” (Id.).           Respondent argues that this claim is without merit and should be

denied. (Dkt. No. 10, at 14–19).

          In Hardaway’s state collateral proceeding, the state trial court judge used a form order to

transmit the habeas file to the Texas Court of Criminal Appeals. 1 (Dkt. No. 11-44). The Texas

Court of Criminal Appeals then denied Hardaway’s state habeas application without written

order. (Dkt. No. 11-42). In situations like this—where no opinion addressing a petitioner’s

claims was issued during the pendency of the state collateral proceedings—the AEDPA standard

still controls. “Where a state court’s decision is unaccompanied by an explanation, the habeas

petitioner’s burden still must be met by showing there was no reasonable basis for the state court

to deny relief.” Harrington, 562 U.S. at 98. Stated differently, in reviewing a state court habeas

decision reached without explanation, “a federal court must ‘determine what arguments or

theories . . . could have supported the state court’s decision,’ and then ask ‘whether it is possible


          1
              The entirety of the state trial court’s order reads as follows:

                   On this day came on to be heard the above captioned application for writ of
          habeas corpus. The court, having reviewed the application, finds that there are no
          disputed or controverted facts that need to be determined. Accordingly, the court orders
          the clerk to forward the application to the Court of Criminal Appeals.

(Dkt. No. 11-44, at 50).


13 / 21
fairminded jurists could disagree that those arguments or theories are inconsistent with the

holding in a prior decision’ of the Supreme Court.” Williams v. Thaler, 684 F.3d 597, 603 (5th

Cir. 2012) (quoting Harrington, 562 U.S. at 102). Moreover, a federal court is to “review only

the ultimate legal determination by the state court—not every link in its reasoning.” Trottie v.

Stephens, 720 F.3d 231, 241 (5th Cir. 2013) (citations omitted). With these principles in mind,

the Court will now turn to Hardaway’s ineffective assistance of counsel claim.

          Ineffective assistance of counsel claims are analyzed under the well-settled standard set

forth in Strickland v. Washington, 466 U.S. 668 (1984). To prevail under Strickland, a defendant

must demonstrate both constitutionally deficient performance by counsel and actual prejudice to

the defense as a result. See Strickland, 466 U.S. at 687. “Unless a defendant makes both

showings, it cannot be said that the conviction . . . resulted from a breakdown in the adversary

process that rendered the result unreliable.” Id. Failing to show either deficient performance or

prejudice is fatal to an ineffective assistance claim. See id.; Green v. Johnson, 160 F.3d 1029,

1035 (5th Cir. 1998). “Like AEDPA, Strickland establishes a deferential standard,” and in order

to prevail on an ineffective assistance of counsel claim in a § 2254 proceeding, a petitioner “must

prove both that his counsel’s performance was objectively deficient and that his counsel’s

deficiency prejudiced him, and that no reasonable jurist could conclude otherwise.” Williams,

684 F.3d at 604; see also Harrington, 562 U.S. at 105 (“When § 2254(d) applies, the question is

not whether counsel’s actions were reasonable. The question is whether there is any reasonable

argument that counsel satisfied Strickland’s deferential standard.”).

          To demonstrate deficient performance, “the defendant must show that counsel’s

representation fell below an objective standard of reasonableness.” Strickland, 466 U.S. at 688;

see also Harrington, 562 U.S. at 105 (“The question is whether an attorney’s representation




14 / 21
amounted to incompetence under ‘prevailing professional norms,’ not whether it deviated from

best practices or most common custom.”) (citing Strickland, 466 U.S. at 690). This is a “highly

deferential” inquiry in which “counsel is strongly presumed to have rendered adequate

assistance” and that the challenged conduct was the product of reasoned trial strategy. See

Strickland, 466 U.S. at 689–90; Pape v. Thaler, 645 F.3d 281, 292 (5th Cir. 2011). To overcome

this presumption, a defendant must identify counsel’s acts or omissions that did not result from

reasonable professional judgment.       Strickland, 466 U.S. at 690.      Counsel’s error, even if

professionally unreasonable, does not warrant setting aside a conviction if the error had no effect

on the outcome. Id. at 691 (citation omitted).

          Judicial scrutiny of counsel’s performance is highly deferential and must be considered in

light of the services rendered at the time. See id. at 689. The court must determine “whether

there is a gap between what counsel actually did and what a reasonable attorney would have

done under the circumstances.”        Neal v. Puckett, 286 F.3d 230, 236 (5th Cir. 2002). “A

conscious and informed decision on trial tactics and strategy cannot be the basis for

constitutionally ineffective assistance of counsel unless it is so ill chosen that it permeates the

entire trial with obvious unfairness.” Green v. Johnson, 116 F.3d 1115, 1122 (5th Cir. 1997)

(quoting Garland v. Maggio, 717 F.2d 199, 206 (5th Cir. 1983)).

          To establish prejudice, “[t]he defendant must show that there is a reasonable probability

that, but for counsel’s unprofessional errors, the result of the proceeding would have been

different.” Strickland, 466 U.S. at 694. In particular, “[w]here defense counsel’s failure to

litigate a Fourth Amendment claim competently is the principal allegation of ineffectiveness, the

defendant must also prove that his Fourth Amendment claim is meritorious and that there is a




15 / 21
reasonable probability that the verdict would have been different absent the excludable evidence

in order to demonstrate actual prejudice.” Kimmelman v. Morrison, 477 U.S. 365, 375 (1986).

          Hardaway fails to establish that Ms. Leita’s performance at the suppression hearing was

objectively unreasonable or deficient. Hardaway argues that Article 38.42 of the Texas Code of

Criminal Procedure sets out a standard regarding how a chain of custody is established and that

Ms. Leita’s failure to argue that the chain of custody was incomplete—because the identity of the

officer who found the cocaine was not established—amounted to deficient performance.

(Docket No. 2, at 16). Hardaway’s interpretation of Article 38.42, however, is misplaced.

Article 38.42 sets forth the requirements for a chain of custody affidavit to be “admissible in

evidence . . . on behalf of the state or the defendant to establish the chain of custody of physical

evidence without the necessity of any person in the chain of custody personally appearing in

court.” Tex. Code. Crim. Proc. Art. 38.42, § 1 (emphasis supplied). Ms. Leita was not deficient

for failing to make an “incomplete chain of custody” argument under Article 38.42 because the

prosecution was not relying on a chain of custody affidavit to offer evidence. No chain of

custody affidavit was required at the suppression hearing because Officer Stover testified in

person. See Atkinson v. State, 564 S.W.3d 907, 912 (Tex. App.—Texarkana, Nov. 9, 2018, no

pet.) (“[A] properly presented chain-of-custody affidavit removes ‘the necessity of any person in

the chain of custody personally appearing in court.”) (citing Tex. Code Crim. Proc. Ann. Art.

38.42, § 1 (West 2018)); Sereal v. State of Tex., No. 01-09-00192-CR, 2011 WL 1234739, at *3

(Tex. App.—Houston [1st Dist.] Mar. 31, 2011, pet. ref’d) (“A chain-of-custody affidavit is

merely one way for a party to establish the chain of custody of physical evidence without the

necessity of any person in the chain of custody personally appearing in court. Such an affidavit,

however, is not required to establish the chain of custody.”) (citation omitted). Ms. Leita did not




16 / 21
perform deficiently when she failed to raise a meritless argument regarding the chain of custody

requirements under Article 38.42. See United States v. Kimler, 167 F.3d 889, 893 (5th Cir.

1999) (“An attorney’s failure to raise a meritless argument . . . cannot form the basis of a

successful ineffective assistance of counsel claim[.]”); Smith v. Puckett, 907 F.2d 581, 585 n.6

(5th Cir. 1990) (“Counsel is not deficient for, and prejudice does not issue from, failure to raise a

legally meritless claim.”).

          Moreover, the record before this Court demonstrates that trial counsel’s efforts at the

suppression hearing were reasonable. At the hearing, Ms. Leita cross-examined Officer Stover at

length regarding the cocaine, including the identity of the officer who first observed the cocaine

on the side of the road. (Dkt. No. 11-40, at 13–22). While Hardaway may have desired that Ms.

Leita would have focused even more on the identity of the officer who first spotted the cocaine,

Ms. Leita’s performance at the suppression hearing did not render her assistance constitutionally

ineffective. See Harrington, 562 U.S. at 107 (stating that trial counsel is “entitled to formulate a

strategy that was reasonable at the time and to balance limited resources in accord with effective

trial tactics and strategies”) (citations omitted). Further, the fact that Ms. Leita’s efforts were

unsuccessful does not render her performance unconstitutionally deficient. See Martinez v.

Dretke, 99 F. App’x 538, 543 (5th Cir. 2004) (“[A]n unsuccessful strategy does not necessarily

indicate constitutionally deficient counsel.”).

          Hardaway also fails to demonstrate a reasonable probability that had Ms. Leita continued

to press on the identity of the police officer who first observed the cocaine on the side of the

road, the result of the proceeding would have been different. To the contrary, the trial court’s

order denying the motion to suppress specifically found that “[a]n unidentified officer found a

baggie containing a white substance, later determined to be crack cocaine near the scene where




17 / 21
the defendant crashed his car.” (Dkt. No. 11-32, at 28). Despite specifically finding that the

identity of the officer who first found the cocaine was unknown, the trial court still denied the

motion to suppress because it found that the other evidence in the record was sufficient to link

Hardaway to the cocaine. (See Dkt. No. 11-32, at 28–31). Similarly, the Thirteenth Court of

Appeals found that Hardaway was sufficiently affirmatively linked to the cocaine so that the

possession element of the crime was satisfied. See Hardaway, 2017 WL 3431827, at *2–4.

Hardaway, therefore, is unable to show that the result of the proceeding would have been

different.

          Accordingly, Hardaway fails to show that the state courts’ determination was contrary to,

or involved an unreasonable application of, Strickland, or that the decision involved an

unreasonable determination of the facts based on the evidence in the record. No basis for habeas

relief is shown, and Respondent is entitled to summary judgment on this claim.

          C.     Trial Court Erred When it Denied the Motion to Suppress (Claim Three)

          In his third claim for relief, Hardaway argues that the trial court erred when it denied his

motion to suppress.2 (Dkt. No. 2, at 21–25). To prevail on such a claim, Hardaway must show

that the trial court erred in such a manner as to render the trial as a whole fundamentally unfair.

See Johnson v. Puckett, 176 F.3d 809, 820 (5th Cir. 1999). “An evidentiary error in a state trial

justifies federal habeas corpus relief only if the error is ‘so extreme that it constitutes a denial of

fundamental fairness under the Due Process Clause.’” Bridge v. Lynaugh, 838 F.2d 770, 772

(5th Cir. 1988) (quoting Bailey v. Procunier, 744 F.2d 1166, 1168 (5th Cir. 1984)); see also

          2
          In his third claim, Hardaway also argues that “for reasons cited in Point of Error Two, the trial
court abused its discretion in finding Applicant guilty of Count One when the ‘recovered’ contraband,
was, in fact, inadmissible.” The rest of his argument focuses on his claim that the trial court erred when it
denied his motion to suppress. (See Dkt. No. 2, at 21–25). To the extent Hardaway intended to bring a
separate claim contending that the trial court abused its discretion when it found him guilty of Count One
because his attorney provided ineffective assistance at trial and/or there was insufficient affirmative links
connecting him to the cocaine, such claim is denied for the reasons stated in Parts III.A and III.B supra.


18 / 21
Bigby v. Dretke, 402 F.3d 551, 563 (5th Cir. 2005) (“[When determining whether a state court’s

admittance of evidence was so prejudicial that it rendered the trial fundamentally unfair], it is

irrelevant whether the evidence was correctly admitted pursuant to state law. Rather, our sole

inquiry is whether the admission violated the Constitution.”) (citations omitted).

          Federal habeas review of state trial court error is subject to the harmless error analysis

under Brecht v. Abrahamson, 507 U.S. 619 (1993). Under this standard, habeas petitioners “are

not entitled to habeas relief based on trial error unless they can establish that it resulted in ‘actual

prejudice.’” Brecht, 507 U.S. at 637; see also Bailey, 744 F.2d at 1168 (“[A] state defendant has

no constitutional right to an errorless trial.”). Relief is proper only if the reviewing court has

“grave doubt about whether a trial error . . . had ‘substantial and injurious effect or influence in

determining the jury’s verdict.’” Davis v. Ayala, 135 S. Ct. 2187, 2198 (2015) (quoting O’Neal

v. McAninch, 513 U.S. 432, 436 (1995)).

          On direct appeal, Hardaway made a similar challenge. In affirming the conviction, the

Thirteenth Court of Appeals considered and rejected Hardaway’s claim that the trial court erred

by denying his motion to suppress:

                  We review a trial court’s ruling on a motion to suppress using a bifurcated
          standard of review. State v. Kerwick, 393 S.W.3d 270, 273 (Tex. Crim. App.
          2013). We give almost total deference to the trial judge’s determination of
          historical facts and of mixed questions of law and fact that rely on credibility
          determinations if they are supported by the record. Id. However, we review de
          novo questions of law and mixed questions of law and fact which do not rely on
          credibility determinations. Id. It is on the question of law where Hardaway’s
          second issue falters.

                  Hardaway fails to reference any legal authority in support of his
          contention that the “affirmative links” doctrine controls, in any way, how a trial
          court should rule on a motion to suppress. See Tex. R. App. P. 38.1(i) (“The brief
          must contain a clear and concise argument for the contentions made, with
          appropriate citations to authorities and to the record.”). On the other hand, the
          basis for Stover’s decision to pull over Hardaway is clear: a police officer may
          lawfully stop a motorist who has committed a traffic violation. Garcia v. State,



19 / 21
          827 S.W.2d 937, 944 (Tex. Crim. App. 1992). In this case, the trial court found
          that Hardaway committed a traffic violation by violating Texas Transportation
          Code Section 545.101. See Tex. Transp. Code Ann. § 545.101(a) (West, Westlaw
          through Ch. 49, 2017 R.S.) (“To make a right turn at an intersection, an operator
          shall make both the approach and the turn as closely as practicable to the right-
          hand curb or edge of the roadway.”).

          ...

          Hardaway’s second issue is overruled.

Hardaway, 2017 WL 3431827, at *4. Hardaway has not established that the evidence should

have been suppressed or that the trial court erred in any way that had a substantial and injurious

effect on the verdict. Moreover, Hardaway has failed to show that the state court’s decision was

contrary to, or involved an unreasonable application of, clearly established federal law, or was

otherwise based on an incorrect determination of the facts.          Because Hardaway does not

demonstrate that he is entitled to relief on this claim, Respondent’s motion for summary

judgment on this issue will be granted.

IV.       CERTIFICATE OF APPEALABILITY

          Pursuant to 28 U.S.C. § 2253(c)(1)(A), a petitioner may not appeal the final order of a

habeas corpus proceeding “[u]nless a circuit justice or judge issues a certificate of appealability.”

28 U.S.C. §2253(c)(1). Rule 11 of the Rules Governing Section 2254 Proceedings instruct that

the District Court “must issue or deny a certificate of appealability when it enters a final order

adverse to the applicant.”

          The showing necessary for a Certificate of Appealability (“COA”) is a substantial

showing of the denial of a constitutional right. Hernandez v. Johnson, 213 F.3d 243, 248 (5th

Cir. 2000) (citing Slack v. McDaniel, 429 U.S. 473, 483 (2000)).            An applicant makes a

substantial showing when he demonstrates that his application involves issues that are debatable

among jurists of reason, that another court could resolve the issues differently, or that the issues



20 / 21
are suitable enough to deserve encouragement to proceed further. See Clark v. Johnson, 202

F.3d 760, 763 (5th Cir. 2000). Where a district court has rejected a prisoner’s constitutional

claims on the merits, the applicant must demonstrate that reasonable jurists would find the

district court’s assessment of the constitutional claims debatable or wrong. Slack, 529 U.S. at

484.

          Hardaway has not made the necessary showing.           Accordingly, a certificate of

appealability is DENIED.

V.        CONCLUSION

          Based on the foregoing, the Court ORDERS as follows:

          1.    Respondent’s Motion for Summary Judgment (Dkt. No. 10) is GRANTED;

          2.    The petition for writ of habeas corpus under 28 U.S.C. § 2254 (Dkt. No. 1) is
                DISMISSED with prejudice; and

          3.    A certificate of appealability is DENIED.

          It is so ORDERED.

          SIGNED on this 19th day of March, 2020.


                                                 ___________________________________
                                                 Kenneth M. Hoyt
                                                 United States District Judge




21 / 21
